Motion Granted and Order filed June 12, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-14-00448-CV
                                ____________

         IN RE FINN KRISTENSEN, AKZO NOBEL POLYMER
        CHEMICALS, LLC, AKZO NOBEL, INC., AKZO NOBEL
        CHEMICALS, LLC, RYDER TRUCK RENTAL, INC., AND
                      GABE T. VICK, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-58165

                                  ORDER

      On June 11, 2014, relators Finn Kristensen, Akzo Nobel Polymer
Chemicals, LLC, Akzo Nobel, Inc., Akzo Nobel Chemicals, LLC, Ryder Truck
Rental, Inc., and Gabe T. Vick, filed a petition for writ of mandamus with this
Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In their petition,
relators ask this Court to compel the Honorable Mike Engelhart, presiding judge of
the 151st District Court of Harris County, to vacate three orders requiring relators
to produce certain information and sanctioning one of relators’ attorneys.

      Relators also have filed with this Court a motion for temporary relief. See
Tex. R. App. P. 52.8(b), 52.10. On June 11, 2014, relators asked this Court to stay
enforcement of the challenged orders pending disposition by this Court of relators’
petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relators will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relators’
motion and issue the following order:

      We ORDER any enforcement of the trial court’s orders dated May 7, 2014,
June 2, 2014, and June 4, 2014 in trial court cause number 2013-58165, styled
Dononato Castillo, Jr. v. Finn Kristensen, Akzo Nobel Polymer Chemicals, LLC,
Akzo Nobel, Inc., Akzo Nobel Chemicals, LLC, and Ryder Truck Rental, Inc.,
STAYED until a final decision by this Court on relators’ petition for writ of
mandamus, or until further order of this Court.

      In addition, the Court requests real party in interest Dononato Castillo, Jr. to
file a response to the petition for writ of mandamus on or before June 27, 2014.
See Tex. R. App. P. 52.4.


                                   PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.

                                          2